 Case: 2:18-cv-00745-ALM-KAJ Doc #: 12 Filed: 12/07/18 Page: 1 of 5 PAGEID #: 47



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

BRIAN RATCLIFF,

                       Plaintiff,

       v.                                           Civil Action 2:18-cv-745
                                                    Judge Algenon L. Marbley
                                                    Magistrate Judge Jolson
MOUNT CARMEL HEALTH SYSTEM,

                       Defendant.


                            STIPULATED PROTECTIVE ORDER

       Plaintiff Brian Ratcliff (“Plaintiff”) and Defendant Mount Carmel Health System

(“Defendant”) by the stipulation of their respective undersigned counsel, have agreed to the entry

of a protective order and to the terms thereof:

       IT IS THEREFORE ORDERED that:

               1.      For the purpose of this Order, “Confidential Information” shall mean any

       document or other information produced by either Plaintiff or Defendant that is marked

       “Confidential” and is reasonably and in good faith considered to include patient, and/or

       employee information and/or personnel, medical, and/or financial records related to any

       individual, or proprietary or trade secret information with respect to Defendant.

               2.      In the event that either party challenges another party’s confidential

       designation, counsel shall make a good faith effort to resolve the dispute in accordance

       with Rule 37 of the Federal Rules of Civil Procedure and, absent a resolution, the

       challenging party may thereafter seek resolution from the Magistrate Judge. If either party

       disputes the other party’s designation of a document as confidential, that the burden of

       proof resides with the party asserting confidentiality to prove that it deserves such
Case: 2:18-cv-00745-ALM-KAJ Doc #: 12 Filed: 12/07/18 Page: 2 of 5 PAGEID #: 48



    treatment. That when documents cease to be secret and confidential that there are no longer

    any requirements to preserve their confidentiality. That no documents that are publicly

    available can be stamped as confidential, such as documents filed with government

    agencies but available under the Freedom of Information Act or similar laws, annual

    reports of public corporations, and other similar information.

           3.      Confidential Information shall not be disclosed by any recipient to any

    person other than:

           (a)     The parties and counsel of record in this case, including in-house and

                   outside counsel involved in this case and their legal staffs. The parties agree

                   to limit disclosure of Confidential Information and the information

                   contained therein to those staff persons necessary to prosecute or defend

                   this action;

           (b)     Experts or consultants retained by counsel for the preparation or trial of this

                   action;

           (c)     Any actual or proposed deponent or witness, only if such information is

                   necessary to prepare that witness to testify at deposition or trial, or to

                   question the witness at deposition or trial;

           (d)     The District Court Judge and his staff;

           (e)     The Magistrate Judge and her staff;

           (f)     Any third party who is engaged for the purpose of copying, organizing,

                   converting, storing, or retrieving documents potentially subject to this

                   Protective Order (i.e., a copy service); and

           (g)     Any videographers and court reporters.
Case: 2:18-cv-00745-ALM-KAJ Doc #: 12 Filed: 12/07/18 Page: 3 of 5 PAGEID #: 49



           4.      No Confidential Information shall be used by any recipient for any purpose

    whatsoever other than for the preparation and trial of this action and any appellate

    proceedings relating thereto.

           5.      No person or entity bound by this Order shall disclose any Confidential

    Information or discuss its contents except for the purposes stated herein, unless required to

    do so by law or compulsory legal process. If a party believes that disclosure of the other

    party’s Confidential Information is required by law or public policy, that party shall

    challenge the confidentiality designation pursuant to the procedures set forth in

    Paragraph 2 of this Order. If a party receives a subpoena or other compulsory legal process

    to which the other party’s Confidential Information is responsive, that party shall notify

    the party who owns the Confidential Information sufficiently in advance of the date upon

    which the disclosure is required to be made so that the party may seek Court intervention

    preventing the disclosure. Nothing in this Order shall be construed as requiring either party

    or its counsel to violate any law regarding disclosure of information.

           6.      Nothing herein shall be construed as a waiver of the right to object to the

    request for any information sought by way of discovery or to the admissibility of any

    testimony or evidence where such objections are based on grounds other than the fact that

    the testimony or evidence involves Confidential Information.

           7.      Nothing contained herein shall affect the rights of either Plaintiff or

    Defendant with respect to his or their own documents or information.

           8.      Upon conclusion of the case (including the exhaustion of all appeals) and

    upon written request by an opposing party, each party shall return to an opposing party all

    originals and all copies of any Confidential Information obtained during the case, or shall
 Case: 2:18-cv-00745-ALM-KAJ Doc #: 12 Filed: 12/07/18 Page: 4 of 5 PAGEID #: 50



      certify that they have been destroyed with the exception that no pleading files, depositions,

      correspondence files, or other similar attorney work product and attorney-client privilege

      files and documents need be dismantled in order to return confidential information and

      documents at the conclusion of the case. In lieu of returning said Confidential Information,

      counsel certifies, through his/her signature on this Order, that all reasonably precautions

      will be taken to ensure against disclosure of the Confidential Information after the

      termination of this action (including appeals).

               9.     No pleadings may be filed under seal without leave of Court.

               10.    This Order is subject to modification by the Court upon application of either

      party.



IT IS SO ORDERED

Date: December 6, 2018                               /s/ Kimberly A. Jolson
                                                     KIMBERLY A. JOLSON
                                                     UNITED STATES MAGISTRATE JUDGE


    Agreed:

    /s/ Rayl L. Stepter (permission to file given)          /s/ Samuel E. Endicott
    Rayl L. Stepter (0047505)                               M. J. Asensio (0030777), Trial
        Attorney
    5650 Blazer Parkway                                     Samuel E. Endicott (0094026)
    Dublin, Ohio 43017                                      BAKER & HOSTETLER LLP
        Telephone: (614) 468-4100                           200 Civic Center Drive, Suite 1200
    Facsimile: (614) 468-4101                               Columbus, Ohio 43215
    raylstepter@stepterlaw.com                              Telephone: (614) 228-1541
    Attorneys for Plaintiff                                 masensio@bakerlaw.com
                                                            sendicott@bakerlaw.com
                                                            Attorneys for Defendant
 Case: 2:18-cv-00745-ALM-KAJ Doc #: 12 Filed: 12/07/18 Page: 5 of 5 PAGEID #: 51




                                  CERTIFICATE OF SERVICE

       I hereby certify that on November 13, 2018, a copy of the foregoing was electronically

filed. Notice of this filing will be sent to all parties, who are registered with the Court’s electronic

filing system. Parties may access this filing through the Court’s system.


                                               /s/ Samuel E. Endicott
                                               An Attorney for Defendant
                                               Mount Carmel Health System
